Title: From John Adams to Mercy Otis Warren, 20 July 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy July 20th. 1807

In the 392 Page of the third Volume of your History you say that “After Mr Adams’s return from England, he was implicated, by a large portion of his Countrymen, as having relinquished the Republican System, And forgotten the Principles of the American Revolution, which he had advocated for near twenty years.”
I am somewhat at a loss for the meaning of the Word implicated in this place. If it means Suspected, or accused, or reproached, I know nothing of it. No Man ever accused or reproached me, with any such Relinquishment or Oblivion. My Books had been received and read. The first Volume had been published in three new Editions of it, one in Boston, another at New York, and a third at Philadelphia and propagated far and wide in all parts of the United States. It was put into the hands of the Members of the Continental Convention at Philadelphia then sitting for the formation of the Constitution in 1787, and almost in despair of ever agreeing upon any Plan. This Book had such an Effect upon upon the Gentlemen that it united them in the System they adopted. Your Friend Mr Dickenson came out of the Convention and said to Dr Rush, that he had been in despair of getting the Convention to agree at all. But Mr Adams’s Book had diffused among the Members such good Principles, that now he had no doubt they should agree upon a good Constitution. Governor Martin of North Carolina and for six years a Senator of the United States, who had been a Member of the Convention that formed the Constitution told me, that my “Defence” had produced the Constitution of the United States. Dr Morse told me, that he was informed from good Authority that my “Defence” had produced an entire Revolution in the Sentiments of the Convention, and influenced the Members to agree to the Constitution that was adopted. I have learned the same Fact from many other Sources. The general Principles and System of that Book were adopted by the Writers of Publius, or the Federalist, Mr Jay Mr Madison and Mr Hamilton. My Principles and Opinions concerning Forms of Government were therefore certainly public enough: they were perfectly well known throughout the Continent. Besides this, Dr Jarvis of Boston was known publickly and openly to approve of that Book, and he sent me Message after Message, that of all the Politicians of the Age he agreed most with me: and General Warren himself, in a Letter he wrote me in London, after he had perused the first Volume of the Defence, which Letter I shall produce on a proper Occasion, for I have it at hand, expressed his entire approbation of it, saying that there was nothing in it, but what he entirely agreed in, excepting the Negative upon the Laws proposed to be given to the Governor, which he said upon the whole he had rather should be qualified as it is in our Constitution, than absolute as I proposed. Mr Samuel Adams said to me, more than once that he did not differ much from me in the Sentiments in that Book.
Now, Madam I pray you, to tell me, who were the Persons who composed that large Portion of my Countrymen, who implicated me as having relinquished the Republican System? Was Mr Dickenson Dr Jarvis, General Warren, Mr Samuel Adams, or the Convention who framed the Constitution of the United States, among the Number who composed that Constitution “large” Portion? For a long time after my Arrival in America, I heard but one Voice concerning my Book. George Bryant of Pensilvania, said or wrote, that he believed the Convention that formed the National Constitution had been too much influenced by Mr Adams’s Book, and this is all the Slurs, that I remember to have heard or read, upon that Book, till the Election of Vice President came on.
Mr Hancock was ambitious of being President or Vice President. I stood in his way. Hamilton, was afraid of me, and General Knox over whom Hamilton At that time had great Influence, came to Boston with a view of promoting Hancock, to the Vice Presidency. I had been the Friend of Knox, from the time when he was a little Boy in Deacon Henksmans Book and Stationary Shop, and had done at least as much as any Man in the World and I believe much more, towards bringing him forward in Life and in the Army. But Hamilton had insinuated into him that I should not Harmonize with Washington and (would you believe it?) that “John Adams was a Man of too much Influence to be so near Washington.” In this dark and insidious manner did this Intriguer lay Schemes in Secret against me, and like the Worm at the Root of the Peach did he labour for twelve years under ground and in darkness to girdle the Root while all the Axes of the Antifederalists Democrats Jacobins, Virginia Debtors to English Merchants and French Hirelings chopping as they were for the whole time at the Trunk could not fell the Tree. Knox however, after spending sometime in Boston, and conversing with all sides, found he was upon a wrong scent, and that Mr Hancock could not be carried; And indeed he was convinced that he ought not to be, and was decided in my favour: though he had previously gone so far with Mr Hancock himself, that he was under Embarrassment about declaring it openly. All this however never made any Alteration in my Friendship for Knox nor in his for me to the day of his death, which did not happen till he had been Supplanted by Hamilton, as many others were. From this time, Some of Mr Hancocks intimates began to insinuate in Secret Whispers Prejudices and Calumnies against me. But at first nothing was said about my Monarchical Principles, nor my Attachment to England: but they reported that I was stingy and avaricious. It was two or three years I believe before I heard any thing of Monarchy or England.—The very first time I heard any thing like it, was from Samuel Adams, who told me that General Warren had said that “John Adams had been corrupted by his Residence in England.” Astonished as I was I said nothing. But I remembered a Letter from General Warren, which I had received in England, which I still preserve and will produce if necessary, in which he said Samuel Adams has become, contrary to all his former Principles and Professions, “The most arbitrary Man in the State.” I had learned from all Quarters, the dissentions between Samuel Adams and General Warren at and before Chaise’s Rebellion, and therefore I attributed these peevish Ebullitions from both to their mutual rancour, and took great care to conceal from each of them what the other had said. In truth I could not believe that General Warren had said that I had been corrupted. I never could think it possible, till I read your History, in which I found many Things quite as extraordinary. Corrupted? on what ground? on what Colour, did he giv venture this Assertion and Expression? That he had fully approved under his hand, Was it my Book? That is impossible for he had fully approved it under his hand. Besides I will forfeit my life, if there is one Thought in that or any other of my public Writings, which by a fair construction can be interpreted against the purest Morality, or inconsistent with the Principles and the System which I have always professed; Corrupted! Madam! What Provocation, what evidence, what Misrepresentation, could he have received, that could prompt him to utter this execrable Calumny? Corruption is a charge that that I cannot and I will not bear. I challenge the whole human Race and Angells and Devils too, to produce an Instance of it from my Cradle to this hour. But what am I to infer from this Conduct of General Warren, if Sam. Adams’s Assertion is true? What indeed am I to conclude from your History? Shall I infer from both that General Warren and his Lady were the first Propagators of the Stories which were Spread through the Union before the Election of Mr Jefferson, and which were fully believed by the ignorant German Boors in Pensilvania, and by many of the ignorant Voters in all the Southern States, that John Adams had married his Daughter in England to the Prince of Wales and his Son John Quincy Adams to the Princess Royal of England, and had entered into a Treaty with King George, to make his Son in Law King of North America? or am I to attribute to the Warren Family, the honor that was done me in the back Parts of Pensilvania, and in Kentucky of being hanged in Effigy by the Side of Mr Jay, with a Purse of English Guineas in my hand? There was nothing worse in all this, than there was in General Warrens Assertion, if he uttered it. Corruption! Madam! I Shall not very easily or very Soon quit this Topick: and I have a right to demand of you, and of General Washington too Warren too, a more explicit Acknowledgment of my uncorrupted Integrity, than any you have made in your history. Both of you well knew that Promotion to a very respectable and lucrative office under the Crown was offered me by Governor Bernard by the Advice of Lt Governor Hutchinson, and that I not only declined, but was so long urged to Accept it that I was at last reduced to the Necessity of positively refusing it. And you knew that my Refusal was owing to my resolution not to be led into the temptation of Corruption. You knew that from 1760 and 1761 I had invariably Adhered to the Cause of my Country and to all its Friends, in opposition to every Mortification that Government and its Friends could throw in my Way: that I had been always employed in the most perplexing and embarrassing and at the same time the most unprofitable Causes in behalf of the Whiggs. You knew that my Integrity was always acknowledged both by Tories and Whiggs. You knew that I had abandoned the head of a Lucrative Profession, in which I had the first practice for Seven years, and went to Congress to serve my Country for twelve shillings a day. You knew that I had abandoned my Wife and Children whom I loved more than my own Life, and lived ten years in a state of Seperation from them, at the call And in the Service of my Country. You knew that I had crossed the Atlantic Ocean, three times and run the Guantlet through Successions of British Men of War at a time when the Spirit of the British Government was so high and the Passions of the Nation so exasperated, that I had ever reason to apprehend, if they once had me in their Power, they would make  me an Example of their Vengeance by executing upon me their Punishment of Treason in all its horrors. You knew that I had undertaken all those hazards, after your philosophical Friend Jefferson had not dared to accept them. You knew that not one Lisp or hint of Suspicion of my Integrity had ever crossed the Atlantic, from Europe, either from Friends or Enemies, either in France England or Holland where I had resided as an Ambassador ten years, and done a vast deal of Business and been engaged in perpetual Intercourse and Conversation, will all Sorts of People from the highest Ranks to all the middle ranks, if not to the lowest: and I presume to say you never heard my Integrity impeached, from that side the Water. I would not hesitate to appeal to all Europe and am confident you would not find one Man or Woman who would question my Integrity in any Transaction of mine abroad public or private. Provoked as I am I will say, I believe you would find many more of the opinion of the Chevalier De la Luzerne, though they might not approve of his Expression. In Company one Day with Members of the Congress of whom our Friend Mr Gerry was one, the Conversation turned upon me and one of the Gentlemen asked the Chevalier whether he thought Mr John Adams might not be corrupted? The Chevalier Answered “one might as well attempt to corrupt Jesus Christ.” If there is any indecency or Blasphemy in this expression, it is not my fault. It Shocked me when I heard it, and I never should have committed it to Writing if your History had never been printed. Mr Gerry is my Author and of him you may enquire. So much for my “Corruption in England, and relinquishment of the Republican System”—Now for my “having forgotten the Principles of the American Revolution, which I had advocated for near twenty year.”
Here a wide field is opened indeed.—We must enquire what were the Principles of the American Revolution? Whether Mr Adams had advocated all of them? Which of them he had ever advocated? And which of them he had advocated for near twenty years? Whether he had forgotten all of them? if not, which of them he had forgotten? The Principles of the American Revolution, may be said to have been as various as the thirteen states that went through it, and in some sense almost as diversified as the Individuals who acted in it. In some few Principles or perhaps in one single Principle they all United. I will give you, Madam as Succinct an Analysis of the Principles of the Revolution which I embraced and Advocated as I can.
1. The first Principle of the American Independence and Revolution, that I ever embraced advocated or entertained was Defence against the French. As I still take great delight in Writing to Mrs Warren, whatever grief, resentment or indignation I may justly feel, I shall indulge myself in a little Ramble with her. In the year 1745, and before and After that time, I heard and read a great deal about the Expedition to Cape Breton, and the Projected Expeditions against Canada. I heard a great deal about the Enterprize and Valour of our People, not only in these military Enterprizes but in the Indian Warrs of Standish Church, Lovell and others: I heard a Number of old Men who had been a Soldiering as they expressed it in their youth, at the Westward at Number four and at the Eastward, relate their Dangers, Escapes Combatts and Enterprizes. From all these, and many other Sources, my little Noddle had conceived a very high Opinion of the Intrepidity Enterprize Patience and Perseverance of my Countrymen, so that I had not the smallest doubt but our People would cutt to pieces at once the Duke D’Anville’s Army if they should dare to land at Boston or on any other part of our shores. In the same years I heard great Complaints of the English, of their Neglect to defend Us and assist Us, and a thousand murmurings about Cowardice and Treachery, and some Apprehensions that the English would forsake Us or sell Us to France. This War however went over and my Mind was much at ease about public affairs till 1754 and 1755. Then the French were making Encroachments, and Shirley was appointed the Great Negotiator to the Court of France, and soon after, with a French Wife he was made Commander in Chief of the mitary Force in America during this time our Affairs went so ill, that I had great apprehensions that the French would overrun Us. When Lord Loudoun Succeeded his Conduct was so ridiculous, that I could not help thinking We could do better without England than with her, and I seriously wished she would leave Us to ourselves and send Us no more of their Generals. So great was my Confidence in the Resolution of my Countrymen that I had no doubt We could defend ourselves against the French and that better without England than with her. In the Course of that War, I heard such relations from our provincial officers of the Treatment they received from the Regulars, as made my Blood Boil, in my Veins. Brigadier Ruggles with this whole Brigate, and my Friend Gardiner Chandler as one of his Colonels was put under the Direction of a British Ensign and employed to cutt roads when they were much more Willing and I believe much more able to fight the French than the British officers and Soldiers who treated them so cavalierly. As Early as this I thought Seriously of American Independence, and if the Conduct of Britain was not altered I thought I should wish for it. Here then I say that Defence against the French was my first Principle of Revolution. But Wolf and Amherst succeeded, Affairs went well and all my Reveries about Independence vanished.
2. But they were not allowed to sleep long. As early as 1760 orders came to Paxton and Cockle to demand Writs of Assistance to break open Houses Cellars Shops and Ships to search for uncustomed Goods. Judge Sewall died Hutchinson was appointed C. Justice on purpose as I believed to give Judgment in favour of these Writs. I heard your Brother James Otis and Mr Thatcher in the Council Chamber before the Superiour Court in February 1761 against the Legality of those Writs and Mr Gridley in their favour, took minutes of the Argument made a short sketch of a Report of it, which was afterwards Surreptitious printed, though garbled and has got into Judge Minots History. This Cause opened to my View a nearer Prospect of a Revolution than I had ever seen before. I saw a haughty, powerful Nation who held Us in great contempt, bent upon extending the Authority of Parliament, over our Purses and all our internal Concerns as well as external: I saw on the other hand the People of America cordially and conscientiously averse to these Pretentions, and such was my opinion of their Resolution that I believed they would oppose them to the last Extremity. I saw no possible Way in which these opposite opinions and determinations could be reconciled, and therefore concluded the Controversy would be long continued, productive in time of a civil War and ultimately terminate in a Seperation of the Colonies from the Mother Country. My Second Principle of Revolution, therefore, Madam was The Justice and Necessity of resisting the Claims of Parliament of Authority to impose internal Taxes on the Colonists, and to regulate their internal Policy.
3. In 1764 and 1765 Parliament had provided so far as to pass the Stamp Act which was a more explicit avowal and a more compleat Exemplification of their Claim and Determination to impose internal Taxes and to govern our Domestic affairs. In opposition to this Act I employed all the means I possessed, in Conversation and in Writing to animate the People. I published those Papers in the Boston Gazette which were soon reprinted in London under the Title of a Dissertation on the Common and Feudal Law, which, however inconsiderable they may be now be, very justly esteemed, had at that time a greater Influence and Effect among the People, than many other Writings of older and abler Men, and of much greater Merit.—I called together the ancient large and populous Town of Braintree, and procured an unanimous Vote for those Instructions to their Representatives, which were long known by the Name of the Braintree Instructions. When the General Court met, the Members produced their Instructions and I was informed, Forty Towns were found to have adopted the Braintree Instructions verbatim. The Town of Boston, whose Instructions were drawn by Mr Samuel Adams had, in the main essential Point of all, adopted the Sentiment and the very Expressions of my Instructions. And even the Town of Plymouth, whose Instructions were drawn by General Warren, had borrowed the same Injunction and the same Expressions. In the Counties of Plymouth and Barnstable where I had considerable Business, and whose Courts, especially in Plymouth I attended four or five Times a year, I was instant in season and out of season in explaining to the People the nature of the Claims which were sett up against them, and in exciting them to opposition to the last Extremity. This Course I continued till 1774 when I was sent to Congress. This was so notorious to all Parties, that Southward Howland used to say, that though none of his Customers paid him better than Mr Adams, yet he would chearfully give him Entertainment at his house for the Assistance Mr Adams gave him, in his Exertions to procure the Election, from year to year, of his Friend Colonel Warren. The same Conduct I invariably held in the Counties of Bristol Worcester, Middlesex, Essex, York, Cumberland and Lincoln as well as Suffolk, and even Dukes County in all of which I had practice, more or less. When the Question came forward whether the Courts of Justice should proceed without Stamped Papers, I exerted myself to the utmost in all the Counties, especially in Suffolk and Plymouth to unite the Bar, in an unanimous Resolution to Urge the Courts to procceed. In Plymouth it was no easy Task. You knew who were Judges and who were Lawyers at that time. Mr Hovey, Mr Clap and Mr Little of Scituate and Mr Johnson of Bridgwater, and Mr Stockbridge of Hanover you knew were not very well affected any more than the Judges to our Cause or our Connections. Yet, Mr Robert Treat Paine cordially and zealously joining me, We called a Meeting of the Bar, and succeeded in obtaining an unanimous Consent. Yet Madam notwithstanding all this and much more you are pleased to insinuate in your History, that I did not come forward till the first Congress in 1774. However more of this hereafter, you see here, that my third Principle of Revolution was the Necessity of resistance to the Stamp Act.
4 The Stamp Act was repealed, but the Claim of Parliament was not relinquished. It was soon followed by other Acts laying Duties on Tea, Paints &c and what was worse by a declaratory Act, asserting the unlimited Authority of Parliament over Us in all Cases whatsoever. I became instantly as decisive and determined and as industrious too in opposition to these Acts, as I ever had been to the Stamp Act. But as I am not writing a History, I shall not enter into details. My fourth Principle of Revolution may be called the Necessity of Resistance to the Tea Act and the Declaratory Act.
5. The Country had been filled with Rumours, of Designs of King, Ministry or Parliament, or all together to introduce into America, Bishops Deans, and in short an English Hierarchy. A great House, at that time thought to be a Splendid Palace was built by Mr Apthorp at Cambridge and was Supposed to be intended for the Residence of the first Royal or Parliamentary Bishop. Although I had not a wish to restrain the Liberty of Conscience of any Man or any Denomination I thought this Innovation if admitted would be a compleat surrender of the Priviledges of our Charter, an entire concession of the Authority of Parliament to legislate in our internal Concerns. And besides this, that only the most needy and perhaps vicious of the English Clergy would be sent here, and become an Ecclesiastical Establishment wholly under the Influence of the Ministry, increase the Patronage of the Crown, become a political Machine to establish the Unlimited Authority of Parliament, and introduce a flood of Corruption in Morals as well as Politicks. You may then sett down, for my fifth Principle of Revolution, The Necessity of resisting the Introduction of a Royal or Parliamentary Establishment of an Ecclesiastical Heirarchy.
6. When Mr Hutchinsons Letters recommending an Abridgment of English Liberties and Mr Ollivers, proposing a kind of Nobility to be erected and Established in America by Royal or Parliamentary Authority, were brought to Light, I thought this measure would annihilate all our Priviledges by Charter, and establish the Sovereign Authority of Parliament in all our internal Concerns. I entered therefore with Zeal into an opposition to this Scheme. And my fifth Principle of Revolution may be called The Necessity of resisting the Introduction of a Royal or Parliamentary Nobility or Aristocracy into the Country.
7. When an Act of Parliament was passed Authorizing the King to grant salaries to our Massachusetts Judges, when the King had granted and the Judges at least the Chief Justice accepted them, I was more allarmed and Arroused than ever I had been. This was laying the Ax directly at the Root of every Thing that was dear to Us. It was not only an Annihilation of our Charter, an Establishment of the absolute Sovereignty of Parliament, but it was a Subjection of the Lives and Fortunes of us all to such Judges as would forever be the blind and corrupted Tools of the British Ministry. In opposition to this measure I wrote and published Eight Letters to General Brattle, which first turned the Attention of the American People to this important Subject, and diffused through the Continent just Principles and Sentiments which have remained to this day, and I hope will remain to the End of time. The Massachusetts Legislature of the last year, have done themselves great honour by remembering and respecting them.
Again: The People were astonished and confounded, knowing not what to do, nor how it was possible for them to escape from the Snare. I am bold to Say that I first put them upon the only Measure, which could relieve them, and which not only relieved them from dependent Judges, but from Dependence on Great Britain. I could name to you the House, and the Company in which I was I was asked by Dr Winthrop And Doctor Casper, my opinion whether there was any possible Remedy for Us. My Answer Was Yes. The Question was instantly urged What can it be? My Answer was “An Impeachment of the Judges, by the House of Representatives before the Governor and Council.” The Company all Agreed that this Idea had never been before Suggested, and they started twenty objections at once. We had no Power of Impeachment. The Governor and Council would not hear the Impeachment &c &c &c. I referred to the Powers and Priviledges of the Charter and the General Doctrine and Practice of Impeachment of the Commons before the Lords in the Parliament of England where the Commons were the Grand Inquest of the Nation. That this Power was considered as the highest Power of the Commons and the most essential to preserve the Liberties of the Nation and the Ballance of the Constitution. This Conversation was forthwith Spread among the Members of the House. Major Hawley came to me directly to interrogate me about it. Asked me many questions and started many difficulties. I turned to the Passages in the Charter and made him read them and consider them. I turned to Mr Seldens Judiciature in Parliament and made him read it, and Several other Law books in which the Subject is treated, and pointed to the Volumes of the State Tryals, in which he might read all the Impeachments that had ever been tryed in England if he pleased. Mr. Robert Treat Paine came to me, in the same perplexity, having heard that I had publickly given such an opinion, and I gave him the same Reasons in Support of it. I did the same to several other Members.—Major Hawley was determined to know the Sentiments of others. He went to Cambridge and visited Judge Trowbridge, made the Judges read over with him the passages in the Charter which I had read to him and made him read, mentioned the Authority of Selden which he had read in my office and some Impeachments in the State Tryals to which I had referred him. The Judge told him that he could not see, how the Charter or the Authorities could be evaded. Impeachments were the right of Englishmen! We were entitled to all those Rights, and therefore must be to this. The Judge related this to me afterwards and said he “saw I was determined to explore every Resource in the Constitution, to Support my Cause.” The Tories considered this Impeachment, as the hinge on which the Independence of America turned. When the Impeachment was prepared in the Committee, Major Hawley without whom nothing could be done in the House, would not take a Step without me, insisted on my meeting with the Committee, which I did at my own House till twelve or one OClock at Night. I have been informed by an Ear Witness, that Chief Justice Oliver in England Since the Independence of America was acknowledged by Great Britain, has said that John Adams was the Author of that Impeachment and consequently the Author of Independence as he said, and expressed much ill humour against me in consequence of it. Nothwithstanding this, Mrs Warren you are pleased in your History to say I first came forward in 1774. I need not detail to you the Consequences of that Impeachment in all the Counties of the State. My Seventh Principle of the Revolution, therefore may be Sett down as The Necessity of the Independence of the Judges.
8. Governor Hutchinson, in a speech to the General Court, undertook to demonstrate to all the World, the Supream, Absolute, unlimited Sovereignty of the British Parliament over the Colonies in all Cases whatsoever. The House of Representatives undertook to answer him. But Mr Hancock, Mr Cushing, Mr Samuel Adams Colonel James Warren, and all their particular Connections in the House could carry no Point in the House, upon any legal or Constitutional Question, without the Concurrence of Major Hawley; and Major Hawley would agree to nothing till he had consulted John Adams, and made the Committee consult him too. He accordingly insisted that I should be invited to meet with the Committee, and give my opinion and Reasons upon every question. I was accordingly invited and in such urgent terms that I could not in common Civility refuse to comply. I met with the Committee Accordingly. A Draught had been prepared for them made, as I then supposed by Mr Samuel Adams, but I have since heard it was by Dr Joseph Warren. It was very prettily written, but filled with that Silly democratical Nonsense, which at that time and ever since has poisoned so many of our Newspapers, and produced such a black Catalogue of Horrors in the French Revolution. I reasoned, I pleaded, I declaimed with the Committee till I convinced them of the many Errors and induced them to expunge them; and instead of them introduced that discussion from, Legal and Constitutional Authorities, which was adopted by the Committee and with Astonishing Unanimity in the House, and which convinced the whole People of North America and the whole Scientific World, that by Law and Constitution Parliament had no Authority over Us, in any Case whatsoever. My Eighth Principle of Revolution, was the Necessity of denying in Theory upon all legal and constitutional Grounds the Authority of Parliament over Us in all any Cases whatsoever.
9. But while We continued connected with Great Britain, which We all of Us still wished, it appeared to me necessary that We should voluntarily consent, that Parliament should regulate the Trade of the Empire. I accordingly allways contended for this Point and was never opposed in it by any of my Associates. Afterwards in Congress We found this the most difficult Point to manage and I drew up the Article respecting it in the Bill of Rights of 1774, which was finally acquiesced in, Unanimously. My Ninth Principle of Revolution, then was To Allow Great Britain the Power of regulating our external Trade.
10. But all these Reasonings Disenssions and Concessions availed Us nothing. The British King Ministry Parliament and Nation to would pay no regard to any Thing. Hostilities commenced
If you will please, Madam, to look into the Journal of the first Congress in 1774 in the Month of September, and the 7th day of the Month you will also find that Congress appointed two Committees, one to State the Rights of the Colonies and another to State the violations of those Rights; you will also find that I was upon the first Committee. And I will now inform you of What does not appear on the Journal, after ample discussions in the Committee at large consisting of two Members from each Colony, a Sub Committee was appointed to prepare a draught of a Report: I was one of this Sub Committee, in which the whole Ground was reviewed, and all the Points deliberately reexamined, and after this I was appointed alone to draw up the Result: From these facts it may I presume, without any pride of Talent be fairly inferred that in the opinion of Congress, the General Committee and the Sub Committee, that I understood the Subject and was likely to express the Sense of the Continent as exactly as any of them. I accordingly drew the Report which was accepted first by the Sub Committee then by the general Committee and last of all by Congress. The Declaration and Resolves you will find in the same Volume, Page 27. on Fryday October 14. 1774. They contain all the solid Principles which nearly two years afterwards were inserted in the Declaration of Independence. In these Resolves you will find many of my Principles of Revolution, particularly the fifth and sixth which were at that time Principles of every Member of Congress and of the whole Continent.
The fifth Resolve is, “That the respective Colonies are entitled to the Common Law of England and more especially to the great and inestimable Priviledge of being tried by their Peers of the Vicarage, according to the Course of that Law.
The Sixth Resolve is “That they are entitled to the Benefit of such of the English Statutes, as existed at the time of their Colonization and which they have be Experience, respectively found to be applicable to their several local and other Circumstances.
The Tenth Resolve is “It is indispensibly necessary to good Government and rendered essential by the English Constitution, that the Constiuent Branches of the Legislature be independent of each other.”
The tenth Principle of Revolution embraced by me was The Necessity of preserving the common Law, the Usefull Statutes, and the Independence of the constituent Branches of the Legislature. This Principle or rather these three Principles of I have heartily embraced and strenuously defended far more than fifty years, without one moments doubt of the Truth Utility or Necessity of them. Who then Madam has forgotten the Principles of the Revolution?
11. When, after fifteen years Exertion of all my Faculties and the Faculties of all my Friends to bring the English Nation to hearken to to reason and respect Justice, on the 19th of April 1775 I found Hostilities commenced and the Blood of our Citizens barbarously spilt I concluded what I had long foreseen, that We must resist in Arms the whole force of the British Empire. I thought it weak pusillanimous and dangerous to resist by halves. I went to Congress prepared to Seize every British officer in America and hold him as a Hostage for the Security of the People of Boston then imprisoned in the Town and all other Persons who might have the Misfortune to fall into British hands, to recommend to the People of all the States immediately to institute governments by their own original Power, and Authorize Congress to declare the States independent and then enter into Negotiations with England concerning Terms of Peace, but in the mean time to exert all the Force of the Continent to resist the British Forces by Sea and Land. This System I advocated with the Members of Congress in the House and out of Doors and more than half that Body were of my Mind; till Mr Dickenson aided by the Quakers and Proprietary Gentlemen of Pensilvania, prevailed on Mr John Rutledge of South Carolina to depart from his first opinion and go over to the other side, and he carried with him a Majority in Congress.
My Eleventh Principle of Revolutions then may be called A total but temporary Independence, without any foreign Connections to be Surrendered again by Treaty in case Safety and Liberty and Peace could be obtained upon honourable Terms.
12. When our Petition failed a Second time and I found We must go through a long War, I thought it folly to hesitate any longer and a total Seperation of the two Countries forever was become necessary and inevitable, I accordingly exerted all the Talents I had, feeble as they were, both in Doors and out to prevail on Congress to recommend to the States to institute Governments, to declare the Country independent, and to Seek commercial Connections not entangling Alliances with foreign Powers. I thought our Country fully adequate to the Contest with Britain without embarrassing ourselves with future European Wars. I thought that our Commerce was Reward enough to allure France Spain and Holland to countenance and befriend Us. And I knew that France And Spain then dreaded the Naval Power of the United British Empire to Such a degree, that I thought it impossible they Should let Slip the opportunity of Striking one Pistol at least out of the hand of an Enemy who constantly threatened them with two.
My twelfth Principle of Revolution then was Independence absolute and perpetual, not only of England, but of France Spain Holland, and all other Nations of the Earth. Others entangled Us with France – Not I. The whole History of which I could detail, but it is not necessary here.
Independence was declared, Congress recommended to the States to Sett up Governments, foreign Alliances were p Treaties of Commerce and Friendship were offered to foreign Powers. In Short the Revolution was compleat and perfect And these were my Principles and no other. During all this time No Form of Government had been recommended to any State, nor had any Conferation or National Constitution been adopted by Congress. It was not untill October and November 1777, more than a year after the Declaration of Independence and the perfect Accomplishment of the Revolution, that Congress deliberated Seriously on the Articles of the Confederation though a Report of their Committee had layed some time on their Table. I was present through all these debates, and took a share in them but the System adopted was so poor, So Superficial, so ill digested a Thing that I had no Satisfaction in it, and more than once declared to Congress in my Place, that it could govern none of the States that it could not hold the American People together, and that it would not exist ten years. Two years past away after Congress recommended it before the States adopted it in 1780 and it lived only to 1789.
But in this Confederation there was no recommendation of any particular form of government to the Seperate States. An hereditary Monarchy and Nobility might have been erected by every state in the Union, if they had pleased, so might an Absolute Monarchy or even a Despotism. So might a Simple Democracy, and Simple Aristocracy, a Simple Democracy Monarchy or any mixture of all of them. No State, No Man was pledged to adopt or Advocate any form of Government whatever. The States Accordingly did as they pleased, and there was a great variety in the Plans they did Adopt. Pensilvania adopted her Man Trap, for it deserved that the Name of that insidious Instrument of Punishment and Cruelty, much more than that of a free Republican Government. Accordingly the Partisans of it assumed the Name of Constitutionalists, and gave, or left the Name of Republicans to their Constitut Antagonists.—Vermont and Georgia were left to imitate and adopt this miserable Abortion, which fell dead almost from its Birth. Virginia the two Carolinas and Maryland all erected different Governments, Massachusetts erected none till 1780 four years after the Revolution terminated. During these four years We continued to Govern, According to a Royal British Charter. Connecticutt and Rhode Island have done the same to this day, full thirty one years after the End of the Revolution. New Hampshire contrived a few variations from Massachusetts, so did New Jersey from New York and Pensilvania both. I say again, that Resistance to Innovation, and the unlimited Claims of the Parliament was and not any particular new form of Government was The Object of the Revolution. We all acknowledged the Right of the People to frame their own Governments, and We knew they would not think of any other than Republican Governments. The most of Us, and my self among the rest, neither wished or thought of introducing any other, nor have wished for any other to this moment. We were not unanimous however. Mr Nelson, afterwards Governor of Virginia and a favourite of the People and really a very worthy Man declared to Congress in his Place that he should vote for Independence because he knew it was the sense of his Constituents: but that he was against it in his own private Judgment, because he knew the People would institute Republican Governments, and for his Part he acknowledged that he dreaded and abhorred Republican Governments.
The first Appearance of a national Stipulation in favour of Republican Government was in the Constitution of the United States, in which a Republican Constitution was guarranteed to the Several States. It may perhaps be a Sufficient Recommendation of this Article to say that it was introduced by Mr Charles Pinkney of South Carolina, and he ought to have the Glory of it. But I confess I never understood it, and I believe no other Man ever did or ever will. A Republican Government is a Government of more than one. The Word Republick has been used, it is true by learned Men to Signify every actual and every possible Government among Men, that of Constantinople as well as that of Geneva. But the most accurate Writers distinguish Republicks from Despotisms and Simple Monarchies, and call every Government by that name in which more than one Person is concerned in the Sovereignty, and in this Sense the Kingdoms of Sparta Poland and England were Republicks as truely as Saint Marino. Venice Holland and other States were universally called Republicks both by the Learned and unlearned; yet the People in these States had certainly no more Liberty than those of England or France. The most Accurate distinction then has been between free Republicks and Republicks which are not free. It is not even said in our Constitution that the People shall be guarranteed in a Free Republican Government. The Word is So loose and indeffinite that Successive Predominant Factions will put Glosses and Constructions upon it as different as light and darkness, and if ever there should be a Civil War which Heaven forbid, the conquering General in all his Tryumphs may establish a Military Despotism and yet call it a constitutional Republic as Napoleon has already Set him the Example. The only Effect of it that I could ever See, is to deceive the People: and this practice my heart abhors my head disapproves, and my Tongue my Pen have  ever avoided. I am No Pharisee, Jesuit or Macchiavilian.
Now Madam, in the Name of Justice, Truth, Friendship And Honour, I demand of you to shew me when are where and how I have relinquished the Republican System, and what Principle of the American Revolution I have forgotten. The Grave and Solemn philosophical Reflections which follow in this and in page 393, are callculated to give more formality and a more aggravated Character, to the gloomy Defamation in the Paragraphs I have been confuting.
I am very Sorry Madam you have laid me Under the Necessity of fatiguing you with these tedious Letters. But as I have begun I must pursue the Subject to the End. It will not be long before you will receive another Letter from your injured Friend
J. Adams